Citation Nr: 1225269	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  10-39 109	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as due to diabetes mellitus, type II.  

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as due to diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran had active service from April 1969 to April 1971.  He served in the Republic of Vietnam from September 1969 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The Veteran's Notice of Disagreement (NOD) also addressed the denial in the January 2010 rating decision of service connection for erectile dysfunction.  However, thereafter, an August 2010 rating decision granted service connection for erectile dysfunction, as due to service-connected type II diabetes mellitus which was assigned an initial noncompensable disability rating, and also granted special monthly compensation based on loss of use of a creative organ.  The Veteran's only other service-connected disability is post-traumatic stress disorder (PTSD), currently rated 30 percent disabling. 

The Veteran and his wife testified before the undersigned Acting Veterans Law Judge at a hearing in Waco, Texas.  A transcript thereof is on file.  

At the Travel Board hearing it was agreed that the Veteran would be permitted to obtain additional records for appellate consideration.  See page 2 of the transcript of that hearing.  These records were submitted without a waiver of initial RO consideration.  As to the claim for service connection for peripheral neuropathy of the lower extremities, in light of the favorable outcome there is no prejudice to the Veteran in proceeding to adjudicate that claim.  

These recently submitted private clinical records indicate that the Veteran now has peripheral vascular disease as a complication of his service-connected diabetes mellitus, type II.  Accordingly, the matter of whether the Veteran seeks service connection for peripheral vascular disease is referred to the RO for clarification.  

As to the claim for service connection for hypertension, since the Veteran has not waived RO consideration of the additional evidence due process requires that the claim be remanded.  38 C.F.R. § 20.1304 (2011). 

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Because the Veteran served in the Republic of Vietnam during the Vietnam era, his exposure to herbicides is presumed.  

2.  The evidence of record does not demonstrate that the Veteran's peripheral neuropathy of the lower extremities developed during service or within one year of service but does show that he now has peripheral neuropathy of the lower extremities and the most persuasive medical evidence esthablishes that it is caused by his service-connected diabetes mellitus.  


CONCLUSION OF LAW

Peripheral neuropathy of the lower extremities is proximately due to service-connected diabetes mellitus.  38 C.F.R. §§ 3.102, 3.310 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The service treatment records (STRs) show that on pre-induction examination in September 1968 the Veteran's blood pressure was 112/78, and at the February 1971 examination for service separation it was 120/70.  There were no other blood pressure readings during his active service.  

Records of Dr. R. V. D. show that in 1992 there was a notation that the Veteran had hypertension.  In 1995 he had elevated glucose readings and, also in 1995 he was given medication for diabetes.  In October 1995 a CT scan had revealed a pituitary tumor.  In February 1996 it was noted that he had had the new onset of diabetes which was probably brought on by steroids for treatment of the pituitary tumor.  In 2002 both diabetes and hypertension were noted.  

Records of the Family and Sports Medicine Clinic show that the Veteran was diagnosed with diabetes and hypertension in February 2002.  

A March 2003 rating decision granted service connection for diabetes mellitus, type II, on the basis that it was presumptive due to inservice herbicide exposure, but denied service connection for pituitary cancer.  Although notified of that decision, the Veteran did not appeal.  

Records of Dr. E. C. S. include a May 2009 statement that he was the Veteran's treating physician.  It was that physician's medical opinion that it was more likely than not that the Veteran's hypertension, erectile dysfunction, and bilateral peripheral neuropathy below the knee caps, were caused by his diabetes mellitus.  

Submitted with the Veteran's Notice of Disagreement were clinical records in April 2009 from Dr. McC which reflect that the Veteran's hypertension was diagnosis more than 5 years ago.  He had diabetes complicated by peripheral neuropathy.  His diabetes had first been diagnosed 5 years ago.  It was a fact that the Veteran had been diagnosed simultaneously with hypertension and diabetes but he had had diabetes for quite some time before it was diagnosed.  His glucose levels had been elevated, leading to the conclusion that he had diabetes for quite some time before it was diagnosed.  On the other hand, his hypertension was in its early stages.  Logically then, the diabetes preceded the hypertension.  It was well known in the medical community that hypertension was highly correlated with diabetes.  Thus, it was more likely than not that his diabetes caused his hypertension due to endothelial damage of the micro and macro vascular system.  As to bilateral peripheral neuropathy of the lower extremities, it was that physician's opinion, as well as the medical community, that diabetes caused peripheral neuropathy of all extremities.  The Veteran now had secondary peripheral diabetic neuropathy of the lower extremities.  

In October 2009 a VA examiner reviewed the Veteran's claim file to determine if the Veteran's hypertension and peripheral neuropathy were related to his service-connected diabetes.   It was reported that hypertension was first diagnosed within about 6 months of the diagnosis of a pituitary tumor, which had been treated with medication.  Within 4 to 6 months of having problems with glucose control he was diagnosed with steroid-induced diabetes.  According to the Veteran, and after a records review, hypertension was first noted in 1994 at about the same time as he was diagnosed with a pituitary tumor.  It was not unusual to see hypertension associated with brain tumors.  

Peripheral neuropathy was first noted in the Veteran's feet in 1995 and, over the years, had slowly progressed.  Because of an absence of records from 1995 to 2002 and a later period, the evaluation was dependent upon the history related by the Veteran.  Dallas VA records were lacking any documentation of significance.  On physical examination the Veteran had impaired vibratory sensation in both feet.  

The pertinent diagnoses included essential hypertension, with the onset stated to have been in and around the time of the diagnosis of diabetes and not likely caused by or the result of diabetes.  Essential hypertension was not considered related to diabetes unless there was preceding or development of diabetic nephropathy in association with the diabetes and no such relationship (i.e., nephropathy) was noted in the Veteran.  Hypertension was therefore less likely as not connected to or aggravated by diabetes.  This was based upon information in a medical textbook.  

Another diagnosis was mild, bilateral peripheral neuropathy of the lower extremities, which was first noted in 1995.  The examiner stated he would have to resort to mere speculation to explain how diabetes was associated with neuropathy findings.  The symptoms could be seen in diabetes mellitus, although it was well known that many other conditions could cause similar peripheral neuropathy symptoms.  However, the determination of other possible causes of the Veteran's peripheral neuropathy was not within the scope of this examination. Reasonable doubt did not support neuropathic complaints being related to diabetes, in the examiner's opinion.  From a review of records, there was no evidence of really poor control of diabetes and the onset of diabetes was originally induced after using steroids for several years to treat a pituitary tumor.  It was the examiner's opinion, from a records review and examination of the Veteran, that it was less likely as not that the symptoms of bilateral peripheral neuropathy were related to diabetes which was induced initially by steroid use for treatment of a pituitary tumor.  Also, the peripheral neuropathy was less likely as not aggravated by the diabetes; and the hypertension was less likely as not caused by or the result of the service-connected diabetes, and hypertension was less likely as not aggravated by the service-connected diabetes.  

At the September 2011 Travel Board hearing it was agreed that the only issues on appeal were entitlement to service connection for hypertension and peripheral neuropathy of the lower extremities.  Page 2 of that transcript.  The Veteran testified that his diabetes had been diagnosis in probably 1994 or 1995 and in being treated for diabetes he was told that he had hypertension, and he had been treated for hypertension continuously since then.  Page 3.  The physicians he had seen in the last 5 years had stated that his hypertension was related to his diabetes, although he had never related to his original physician that he had been in military service.  Page 4.  Currently, he received all of his treat through VA, at Valor Healthcare in Denton, Texas, and had stopped going to private physicians about 1 1/2 years ago.  Page 5.  He only attended a VAOPT clinic in Ft. Worth or Dallas when requested to attend for physicals and laboratory studies.  He had been told by his primary physician that his peripheral neuropathy of the lower extremities was related to his diabetes.  He had not been aware of a diagnosis of peripheral neuropathy until about 10 years after his diabetes was diagnosed.  Page 6.  It had been diagnosed in about 2004 or 2005, after he developed diabetes.  Page 7.  

The recently received private clinical records of Dr. McC dated in October 2011 reflect that Dr. McC's review of the Veteran's service records was negative for hypertension and peripheral neuropathy.  The Veteran had diabetes complicated by peripheral neuropathy.  His diabetes and peripheral neuropathy were first diagnosed more than 5 years ago.  The primary symptoms included peripheral neuropathy.  The assessment was that there was a definitive correlation between diabetes and microvascular and macrovascular as well as non-vascular complications.  A medical text was quoted, stating that vascular complications of diabetes included neuropathy.  The physician stated that clearly the link between diabetes and peripheral neuropathy was direct and well studied.  The Veteran had not had peripheral neuropathy prior to the onset of diabetes.  Also, the Veteran had not had hypertension prior to his diagnosis of diabetes.  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  If not established, a showing of continuity of symptoms after service discharge is required.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303. 

Where a Veteran, who served for ninety days on active duty, develops hypertension to a degree of 10 percent or more within one year from separation from service, service connection may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

38 C.F.R. § 3.307(a)(6)(iii) states that service in the Republic of Vietnam' includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 

The Federal Circuit in Haas found that VA's interpretation as requiring physical presence within Vietnam, or the territorial waters of Vietnam in order to be entitled to the presumption of herbicide exposure is not plainly erroneous or inconsistent with the language of 38 C.F.R. § 3.307(a)(6)(iii).  Haas v. Peake, 525 F.3d 1168 (Fed.Cir. 2008). 

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1).

If a veteran was exposed to an herbicide agent during active military service, acute and subacute peripheral neuropathy will be presumed to have been incurred in service, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Note 2 to 38 C.F.R. § 3.309(e) provides that the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the onset.  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 (2007). 

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

It is neither shown nor contended that the Veteran developed the onset of peripheral neuropathy of the lower extremities during service or within one year after his April 1971 discharge from active service.  

The Veteran served in Vietnam and, so, is presumed to have been exposed to herbicides therein.  Nevertheless, the evidence does not establish, nor is it contended, that he now has acute and subacute peripheral neuropathy.  By definition, to warrant service connection as presumptively due to inservice herbicide exposure, the peripheral neuropathy would have had to appear within weeks or months of exposure to an herbicide agent and have resolved within two years of the onset.  Because he last served in Vietnam in September 1970, this means that the peripheral neuropathy would have had to manifest within at least one year of his last service in Vietnam in 1970, i.e., prior to September 1971.  This is not the case here.  Also, it would have had to have resolved within two years, i.e., prior to September 1973.  In this case, there is virtually no evidence of peripheral neuropathy of the lower extremities until decades after the Veteran last served in Vietnam.  Accordingly, it must be concluded that the Veteran's peripheral neuropathy of the lower extremities is not a form of acute and subacute peripheral neuropathy for which service connection could be granted as presumptively due to inservice herbicide exposure.  

The negative medical opinion of the 2009 VA examiner appears to have been predicated upon several factors.  First, that examiner noted a history of the Veteran's having had peripheral neuropathy of the feet in 1995.  A review of the private clinical records does not corroborate this history.  Moreover, the Veteran testified that he had not been aware of a diagnosis of peripheral neuropathy until about 10 years after his diabetes was first diagnosed.  Second, the examiner seemed to suggest that diabetes would not cause peripheral neuropathy until it had significantly advanced in its severity.  However, the examiner did not address the fact that the diabetes has now progressed to the point that the Veteran has erectile dysfunction, for which he is now service-connected.  Third, the examiner noted that there could be other possible causes for peripheral neuropathy but did not elucidate what the potential causes might be in the circumstances of this Veteran.  Moreover, while the examiner stated that it would require speculation conclude that there was a relationship between the diabetes and peripheral neuropathy, he did not address the favorable conclusion of Dr. E. C. S. that there was such a relationship or why Dr. E.C.S.'s opinion did amount to a resort to mere speculation.  

Weighing in favor of the Veteran's claim are the favorable opinions of Dr. E. C. S. and Dr. McC, both of which concluded that it was more likely than not that the diabetes caused the Veteran's peripheral neuropathy of the lower extremities.  In this regard, Dr. McC quoted a medical text in support of his opinion; whereas, the VA examiner had only cited a medical text in favor of his negative opinion.  

For the foregoing reasons, the Board concludes that the balance of the favorable and unfavorable evidence is at least in equipoise.  Accordingly, with the favorable resolution of doubt in favor of the Veteran service connection for peripheral neuropathy of the lower extremities is warranted.  

Lastly, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties to notify and assist a claimant in substantiating a claim.  In this case, the Board finds that VA has satisfied its duties to the Veteran and, moreover, in light of this favorable decision the Board finds that any omissions in VA's duties to the Veteran are rendered harmless.  Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for peripheral neuropathy of the lower extremities, claimed as due to diabetes mellitus, type II, is granted. 


REMAND

In light of the additional evidence which has been received without a waiver of initial RO consideration the claim for service connection for hypertension must be remanded to the RO for initial consideration of this evidence.  

Additionally, unlike the claim for service connection for peripheral neuropathy, there is evidence that the Veteran's nonservice-connected pituitary tumor may be the cause of his claimed hypertension.  In light of this, and the submission of additional evidence, the Veteran should be afforded another examination for the purpose of addressing whether his diabetes either caused or aggravates his hypertension.  

Various decisions of the United States Court of Appeals for Veterans Claims (Court) have cited a VA Website, www.ptsd.va.gov/professional/pages/ptsd-physicial-health.asp, as standing for the proposition that VA has recognized that there is some evidence to indicate that PTSD is related to cardiovascular disorders.  Thus, the examination should also address whether there exists any relationship between the Veteran's service-connected PTSD and his current, and claimed, hypertension. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether his hypertension is related in any way to his service-connected diabetes mellitus, type II.  His claims folder should be available to and reviewed in conjunction with the examination.   

The examiner should also express an opinion as to whether it is more likely, less likely, or at least as likely as not that the Veteran's current hypertension was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected diabetes mellitus, type II, or a combination of the service-connected diabetes mellitus, type II, and the Veteran's service-connected PTSD, acting together in concert.  

If the examiner finds that the Veteran's hypertension was aggravated by his service-connected diabetes mellitus, type II, or by a combination of the service-connected diabetes mellitus, type II, and the Veteran's service-connected PTSD, acting together in concert, the examiner should quantify the degree of aggravation, if possible.  

The examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility," rather it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  More likely than not, and as likely as not, support the contended causal relationship; whereas, less likely than not weighs against the claim.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

In rendering an opinion it would be helpful if the examiner addressed the favorable medical opinions of the Veteran's past treating private physicians.  

If no opinion can be rendered without resort to speculation please so state and provide the rationale therefor. 

2.  Then readjudicate the claim in light of the additional evidence obtained.  If the benefit sought is not granted, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the case to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


